Citation Nr: 1720034	
Decision Date: 06/06/17    Archive Date: 06/21/17

DOCKET NO.  12-15 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES
	
1.  Entitlement to an initial rating in excess of 10 percent from March 11, 2010 to March 4, 2015 for coronary artery disease (CAD). 

2.  Entitlement to an initial rating in excess of 30 percent from March 5, 2015 for CAD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Wainaina, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1968 to May 1976.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO). 

VA service connected the Veteran's tinnitus in May 2015.  That issue, which was on appeal, is no longer before the Board as VA's action granted the claim in full.


FINDINGS OF FACT

1. From March 11, 2010 to March 4, 2015, there is evidence of dilatation on an echocardiogram. 

2. From March 5, 2015 the Veteran's has not had more than one episode of acute congestive heart failure in the past year; a workload of greater than 3 METs but not greater than 5 METS; or left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 


CONCLUSIONS OF LAW

1. From March 11, 2010 to March 4, 2015 the criteria for an initial rating of 30  percent for CAD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).

2. From March 5, 2015, the criteria for an initial rating in excess of 30 percent for CAD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.104, Diagnostic Code 7005 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records, VA treatment records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file), which the Board find to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disability and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of any of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in March 2014.  During the hearing, the VLJ engaged in an appropriate discussion with the Veteran on the issues presently decided.  The Veteran did not raise any new issues pertaining to this claim during the course of the hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Thus, the Board finds that the hearing officer's two-fold duty to inform the Veteran of the outstanding issues relevant and material to the claim and to suggest the submission of evidence when such evidence is missing or has been overlooked has been satisfied.  Id at 496-97.  The Veteran has not alleged that there were any deficiencies in the conducting of that hearing related to the hearing officer's duties under section 3.103(c)(2).  Id at 497-98.  

The Board remanded the case in December 2014 to obtain the Veteran's treatment records, employment records and to provide the Veteran with VA examinations.  VA obtained the requested records, and it examined the Veteran in March 2015. Therefore, VA substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4. 
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Where entitlement to compensation has already been established and an increase in the disability is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

CAD

VA has rated the Veteran's service-connected heart disability under Diagnostic Code 7005.  38 C.F.R. § 4.104.  Under Diagnostic Code 7005, a 10 percent evaluation is warranted for CAD with a workload of greater than 7 METS but not greater than 10 METS resulting in fatigue, angina, dizziness or syncope or continuous medication required.  A 30 percent evaluation is warranted for CAD with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or; workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  The maximum scheduler rating of 100 percent is warranted for chronic congestive heart failure; or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope; or for left ventricular dysfunction with an ejection fraction of less than 30 percent.  

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute. When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in 
METs) and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 38 C.F.R. § 4.104, Note (2). 

VA examined the Veteran in September 2012 for compensation purposes.  The examiner diagnosed dilatation based on an echocardiogram report. 

VA examined the Veteran again in February 2013.  The examiner diagnosed the Veteran with CAD.  The Veteran displayed a workload of 12.8 METS.  No congestive heart failure was noted, and the Veteran's left ventricular ejection fraction (LVEF) was 54 percent. 

In a March 2014, the Veteran testified that his heart condition had curtailed his actives, such as doing yard work.  

VA treatment records from April 2014 to February 2015 reflect an ongoing diagnosis of CAD. 

VA again examined the Veteran for compensation purposes in March 2015.  The examiner reaffirmed the CAD diagnosis.  The examiner did not specify the precise METS level; however, the examiner indicated that the level exceeded 7 METS. The Veteran also had a LVEF of 54 percent.  No congestive heart failure was noted.  

For the period of March 11, 2010 to March 4, 2015, the Board finds the Veteran merits a 30 percent rating based on the dilatation found during the September 2012 VA compensation examination.  The Veteran does not warrant the next highest rating - 60 percent - because there is no evidence of a) acute congestive heart failure during this period; b) a workload of greater than 3 METs but not greater than 5 METS; or c) left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

From March 5, 2015, the Board finds a rating in excess of 30 percent is not warranted.  As with the prior period, the Veteran does not warrant the next highest rating - 60 percent - because there is no evidence of a) acute congestive heart failure during this period; b) a workload of greater than 3 METs but not greater than 5 METS; or c) left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 


ORDER

From March 11, 2010 to March 4, 2015, a 30 percent rating for CAD is granted.

From March 5, 2015, a rating in excess of 30 percent for CAD is denied. 



____________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


